UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4186


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RODNEY CARTER, a/k/a Doc Roc,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.    John Preston Bailey,
Chief District Judge. (5:12-cr-00031-JPB-JES-1)


Submitted:   September 9, 2013           Decided:   September 24, 2013


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Brendan S. Leary, Assistant Federal Public Defender, Wheeling,
West Virginia, for Appellant. Randolph John Bernard, OFFICE OF
THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Rodney Carter pled guilty in accordance with a written

plea    agreement      to    conspiracy           to   possess     with    intent   to

distribute      and         to      distribute           oxycodone,       21   U.S.C.

§§ 841(b)(1)(c), 846 (2006).                  Carter was sentenced to thirty

months in prison.           He now appeals.            His attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious issues for appeal.                       Carter

was advised of his right to file a pro se supplemental brief but

did not file such a brief.                   We affirm in part and dismiss in

part.

           The United States moves to dismiss the appeal based on

Carter’s waiver in his plea agreement of his right to appeal any

sentence determined using a base offense level of 26 or lower.

Upon review of the record, including the plea agreement, the

transcript     of     the    Fed.       R.    Crim.      P.   11   proceeding,      the

presentence investigation report, and the sentencing transcript,

we conclude that Carter knowingly and voluntarily waived his

right to appeal his sentence and that the waiver is valid and

enforceable.    Accordingly, with respect to Carter’s sentence, we

grant the motion to dismiss.

           Carter      did        not   waive      his     right    to    appeal    his

conviction, however.             We have reviewed the record in accordance

with Anders and conclude that Carter knowingly and voluntarily

                                              2
entered his guilty plea, the district court fully complied with

Fed. R. Crim. P. 11, and there was a factual basis for the plea.

We therefore deny the motion to dismiss insofar as it pertains

to Carter’s conviction, which we affirm.

            In accordance with Anders, we have reviewed the entire

record for meritorious issues and have found none.                   We therefore

affirm in part and dismiss in part.                 This court requires that

counsel inform Carter, in writing, of his right to petition the

Supreme Court of the United State for further review.                    If Carter

requests that such a petition be filed, but counsel believes

that the petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                     Counsel’s

motion    must   state   that    a   copy   of    the   motion     was   served   on

Carter.     We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented    in   the    materials

before    the    court   and   argument     would    not     aid   the   decisional

process.

                                                              DISMISSED IN PART;
                                                                AFFIRMED IN PART




                                        3